Citation Nr: 0125031	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

By letter dated October 1999, the veteran requested to appear 
at a travel board hearing and a RO hearing before a hearing 
officer.  By written correspondence dated in November 1999, 
the RO told the veteran that a hearing before a hearing 
officer had been scheduled to be held in December 1999.  A 
December 1999 Report of Contact shows that the veteran 
canceled the hearing, but stated that he would like to be 
afforded the opportunity to schedule a new hearing at a later 
date.  The veteran did not request to appear at a RO hearing 
at a later date.  In June 2001, the RO asked the veteran if 
he desired a videoconference hearing.  Shortly thereafter, 
the veteran agreed to appear.  The videoconference hearing 
was held before the undersigned in August 2001, and during 
the hearing, the veteran noted for the record that he 
accepted the videoconference hearing in lieu of an in-person 
hearing.  Given the aforementioned, the Board finds that the 
veteran's hearing requests have been satisfied and no 
additional action is warranted.

By rating action dated in October 1999, the RO denied as not 
well grounded the claims of entitlement to service connection 
for renal failure and degenerative joint disease of the left 
knee.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  VA also issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  In light of the new law, the matters are referred 
to the RO for any action deemed appropriate.

In August 2001, the veteran submitted a newspaper article to 
support his psoriasis claim.  A written waiver of initial RO 
review was submitted at that time as well.  The provisions of 
38 C.F.R. § 20.1304 (2001) have been satisfied; no further 
action in this regard is warranted.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran's psoriasis is not related to active service.

3.  The veteran's mood disorder is not related to active 
service.


CONCLUSIONS OF LAW

1.  The veteran's psoriasis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The veteran's mood disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  As previously alluded to, during the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the VCAA, and among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  It also eliminates the concept of a well-grounded 
claim.  See generally, 38 U.S.C.A. § 5100 et. seq.; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the new notice and duty to assist provisions.  The 
veteran has received notice of the evidence and information 
needed to substantiate his claims.  In August 1999, he was 
provided a statement of the case informing him of applicable 
law, regulations, and reasons and bases associated with his 
claims, as well as the type of evidence needed to 
substantiate them.  The RO also issued a supplemental 
statement of the case in October 1999.  

In addition, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's service medical records have been 
associated with the claims folder, and, to the extent 
possible, pertinent medical reports have been obtained.  The 
veteran also appeared before a hearing held before the 
undersigned in August 2001.  At the hearing, it is 
acknowledged that the veteran testified that he received 
treatment for a skin disorder in the 1970's at Cook County 
Hospital and that he even received treatment at work for 
complaints associated with his skin disease.  Medical reports 
from Cook County Hospital dated in 1997 and 1998 are of 
record.  However, reports dated in the 1970's are not of 
record, and the veteran has stated that those medical reports 
are not available, as they have been destroyed.  Documents 
dated in April 1999 and May 1999 from the Illinois Department 
of Public Aid are of record as well.  

Additionally, the veteran testified that he received 
treatment for a skin disorder in Stuttgart, Germany, during 
active service.  In this regard, the Board notes that it 
appears as though the complete compilation of the veteran's 
service medical reports are of record; thus, no additional 
development in this regard is warranted.  Finally, review of 
the record indicates that the veteran receives Social 
Security benefits and that those reports are not of record.  
However, in view of the particular circumstances presented in 
this case, the Board finds that additional development in 
this regard is not warranted.  As previously noted, the 
veteran's available private medical reports are of record.  
Additionally, neither the veteran nor his representative has 
alleged that any of those reports would assist with 
substantiating his claims for service connection.  Here, the 
evidence indicates that there is no reasonable possibility 
that further VA assistance would substantiate the veteran's 
claims.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,630-1 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

In light of the above, a remand to furnish the veteran with 
additional information and to obtain additional medical 
records is not necessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  Because the Board finds that no additional 
notification or development action is required under the VCAA 
and the VA has stated that in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied, it would 
not be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Law, Regulations, Facts and Analysis

The veteran seeks service connection for psoriasis and a mood 
disorder.  The law and regulations provide that service 
connection may be established for a disability resulting from 
disease contracted during active service; for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; and for a specified chronic disease if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such active service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

Generally, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between his active service and the disability.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Psoriasis

After carefully reviewing and weighing the evidence of 
record, the Board finds that entitlement to service 
connection for psoriasis is not warranted.  There is no 
medical evidence of record suggesting that the veteran's 
psoriasis manifested in service or etiologically linking the 
skin disease to service or any events of service.  Indeed, 
service medical records show that in June 1970 the veteran 
requested a dermatology appointment due to a "razor rash," 
and that pseudofolliculitis of the beard was noted.  However, 
the records, including the February 1971 separation from 
service examination report, are silent with respect to 
psoriasis of the body.  

Further, although the post-service medical evidence notes 
diagnoses of psoriasis, except for the veteran's historical 
accounts not one of the reports references service or any 
event of service.  VA examination reports dated in May 1998 
and April 1999 generally reflect that the veteran had a rash 
all over his body, including the face, trunk, and 
extremities.  In April 1999, the diagnosis was psoriasis, 
involving at least 50 percent of the body surface.  On VA 
mental examination in April 1999, the veteran reported that 
he had psoriasis, and explained that during service he sought 
treatment but they could not tell him what he had.  He also 
reported that after service, he went to private doctors in 
1970 and he had a biopsy.  Then he was told that he had 
psoriasis.  Medical reports from Cook County Hospital dated 
from 1997 to 1998 and the Little Company of Mary Hospital and 
Health Care Centers dated in November 1998 show that the 
veteran reported a medical history of psoriasis and received 
treatment.  Diagnoses made included psoriasis and psoriasis-
plaque type.  Additionally, an April 1999 report from the 
Illinois Department of Public Aid shows that the veteran had 
reported a long-standing history of psoriasis and that he had 
received treatment.  On the May 1999 Medical Assessment of 
Condition and Ability to do Work-Related Activities report, 
the physician indicated that the veteran indicated had had 
psoriasis for "10 years to best of [his] knowledge."  On VA 
general and skin medical examinations that were conducted in 
September 1999, psoriasis was noted as well.  Nevertheless, 
as previously noted, not one of the medical examiners or 
physicians attributed the veteran's skin disease to active 
service.

It is acknowledged that at his hearing in August 2001, the 
veteran testified that his psoriasis had had its onset in 
service and that he had received treatment.  However, there 
is no objective evidence of record to substantiate the 
veteran's assertion.  Without such supporting documentation, 
the veteran's statements are insufficient to establish 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Further, although the veteran has also submitted a news 
article entitled, "Blacks' Skin Problems Differ, Doctors 
Told" in an attempt to substantiate his claim.  The article 
simply provides speculative generic statements not relevant 
to the veteran's claim.  Wallin v. West, 11 Vet. App. 509, 
514 (1998).  Accordingly, it, too, is insufficient to 
establish service connection.  

Given the above reasons, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
psoriasis, and is not in equipoise.  The claim is denied.


Mood disorder

The veteran also seeks service connection for a mood 
disorder, claimed as mental stress.  However, the medical 
evidence does not establish that the disorder manifested in 
service or is related to any event of service.  

The service medical records, including the February 1971 
separation from service examination report, are devoid of any 
complaints of or findings associated with a mental disorder.  
Thereafter, the record is silent for any complaints of or 
treatment for a mental disorder until the veteran received a 
VA examination in April 1999, approximately twenty-eight 
years after service.

On VA mental examination in April 1999, the veteran reported 
that prior to military service, he had not been hospitalized 
and had not received treatment for emotional problems or 
mental stress.  The veteran added that during service 
although he was hospitalized while abroad, he could not 
remember why he was hospitalized or what kind of treatment he 
received while being hospitalized.  He then reported that his 
stressor was that he had psoriasis during service, and had 
sought treatment but that the medical examiners could not 
tell him what he had.  After examination, the examiner noted 
defensiveness with some irritability and depressed mood.  The 
diagnosis was mood disorder related to medical condition.  On 
VA mental examination in September 1999, the diagnoses 
remained defensive and irritable and mood disorder.  Except 
for the veteran's own historical accounts, no reference to 
service was made.  Rather, the examiners attributed the 
veteran's mood disorder to his medical condition.  

Additionally, medical reports from Little Company of Mary 
Hospital and Health Care Centers dated in November 1998 and 
from Cook County Hospital dated from 1997 to 1998 do not 
reference the disorder.

In this case, the only evidence of record relating the 
veteran's mood disorder to service is his testimony.  At his 
personal hearing in August 2001, the veteran testified that 
the disorder had its onset in service.  However, the 
veteran's testimony, without objective, substantiating 
documentation, is insufficient to establish service 
connection.  Espiritu, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a mood disorder and is not in 
equipoise.  The claim is denied. 


ORDER

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for a mood disorder is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

